Title: To Thomas Jefferson from La Rochefoucauld-Liancourt, 11 January 1802
From: La Rochefoucauld-Liancourt
To: Jefferson, Thomas


          
            Liancourt 21 Nivose an 10 [i.e. 11 Jan. 1802]
          
          Le Cit Lequinio nommé par le pr consul son Commissaire des relations exterieures a Newport, me prie de vous l’introduire Monsieur. Sans le Connaitre particulierement, Je suis assuré que Le chois de notre gouvernement vous le fera acueillir avec bonté. Je trouve dans cette recommandation, uné occasion de me rappeller a votre souvenir, et je profiteray toujours avec empressement de Celles qui me donnerons Le Moyen de vous parler de ma reconnoissance et de mon attachement sincere
          
            La Rochefoucauld-Liancourt
          
          
          Editors’ translation
          
            Liancourt, 21 Nivose Year 10 [11 Jan. 1802]
          
          Citizen Lequinio, whom the first consul named as his commissioner of foreign relations in Newport, has asked me to introduce him to you. Without knowing him personally, I am confident our government’s choice will prompt you to welcome him kindly. I take this opportunity to send you my greetings, and I will always be eager to take advantage of any opportunities that allow me to express to you my gratitude and sincere fidelity.
          
            La Rochefoucauld-Liancourt
          
        